Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 1, 2 and 4-17 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Heath et al., Scholler et al., Lee et al. and Xie et al.
Claims 1,2, 4-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. (US20170003288) in view of Scholler et al. (US20110236411); Lee et al. (US20140272976) and Xie et al. (US20180030533; published 01 February 2018).
Heath et al. teach methods comprising contacting T cells with antigen complexes comprising a nanoparticle coupled with an MHC molecule complexed with an antigen peptide; a label, i.e. fluorophore, and a barcode, i.e. coding region, wherein antigen peptides of the nanoparticle bind to a specific marker on individual T-cells; separating the selected population of paired T cells from the population of unpaired T cells and identifying the barcodes of the paired T cells(e.g. each of the antigen complexes has a different antigen peptide and different polynucleotide detection tag than any other of the antigen complexes in the plurality of antigen complexes as in para 0007, pg. 1;  para 0006-0010, pg. 1-2; complex of a T cell having a T cell receptor epitope that binds to an antigen peptide in a barcoded nanoparticle antigen-MHC complex. Accordingly, with the paired T cells separated in the cell trapping device, the coding regions (barcodes) of the paired antigen-MHC complex are identified in situ to determine the sequence of the cognate peptide antigen. Accordingly, each coding region is read starting with coding region 1. All possible complementary polynucleotide sequences for coding region 1 are linked to a distinguishable fluorescent dye as in para 0064, pg. 7; para 0061-0065, pg. 7-8; dyes cy3; cy5 and Alex 488 as in para 0090,pg. 17).

Heath et al. teach a preferred embodiment of nanoparticles comprising 4 MHC molecules, each MHC molecule bound with an antigen peptide (e.g. In some embodiments of the present invention, the recombinant MHC molecule is a tetramer complex of four MHC molecules each loaded with the same candidate antigen peptide as in para 0055, pg. 6; Fig. 3).
Heath et al. teach amplification and sequencing of the barcoded tag associated with T cell (e.g. para 0068, pg. 8).
Furthermore, Heath et al. teach their method comprises analysis of multiple neoantigens for different cell populations using barcoded and labeled antigen complex particles and calculation of the relative abundance of each neoantigen in each population, i.e. expressed as number of detected markers per 2000 CD8+ TILs or 104 CD8+ PBMCs. Heath et al. teach their method determines antigen specificity of individual cell populations based on this data (e.g. para 0073-0074, pg. 14; Fig. 14B and 16).
 Therefore, Heath et al. render obvious the limitations: method for determining antigen specificity of a T cell comprising: (a) contacting a sample with a plurality of particle sets, (i)wherein each particle of each set comprises three polypeptides comprising an antigen peptide , a barcode, and at least one identifying label;  ii. wherein the sample comprises T cells; and iii. wherein contacting comprises providing conditions suitable for the T cells to bind to antigen peptides;  (b) isolating a T cell from the sample; (c) identifying the barcodes of the particles bound to the isolated T cell and e. determining the antigen specificity of the T cell as recited in claim 1.
 wherein each particle set comprises two or more barcodes, wherein each barcode is associated with the identity of the antigen peptide as recited in claim 6. 
	As Heath et al. teach amplification and sequencing of the barcoded tag associated with T cell (e.g. para 0068, pg. 8), they render obvious the limitation: wherein the identifying the barcode comprises a PCR assay, and a sequencing assay as required by claim 7.
Furthermore, as Heath et al. teach sequencing the barcoded tag associated with T cell (e.g. para 0068,pg. 8), they render obvious the limitations: wherein the identifying the barcode comprises determining the sequence of each barcode as recited in claim 8. 
As Heath et al. teach detecting mRNA copies of individual neoantigens (e.g. para 0034, para 0037, pg. 3; para 0078, pg. 0080, pg. 15; Fig. 14B and 16), they render obvious the limitations: wherein the identifying the barcode comprises determining the sequence and copy number of each barcode as recited in claim 9.
Furthermore, as Heath et al. teach fluorescent labels (e.g. para 0007-0010, pg. 1-2; para 0061-0065,pg. 7-8), they render obvious the limitations: wherein the identifying label is a fluorophore as recited in claim 10.
As Heath et al. teach analysis comprising detection of neoantigens, they render obvious claim 12.
As Heath et al. teach their particle complexes comprise recombinant MHC I molecules comprising alpha chains encoded by HLA gene and beta-2 microglobulin chains (e.g. para 0051, pg. 5; Table 7, pg. 21), they render obvious claims 13 and 15.
claims 16 and 17.
As noted above, Heath et al. teach a preferred embodiment of nanoparticles comprising 4 MHC molecules (e.g. In some embodiments of the present invention, the recombinant MHC molecule is a tetramer complex of four MHC molecules each loaded with the same candidate antigen peptide as in para 0055, pg. 6; Fig. 3).
 However, Heath et al. do not disclose other embodiments of MHC multimers associated with a particle which would meet the requirements of a particle consisting of three polypeptides comprising an antigen peptide as recited in claim 1.
Furthermore, Heath et al. teach a method comprising contacting target T cell populations with labeled and barcoded particle sets and detecting barcodes for calculation of the relative abundance of each neoantigen in each population, i.e. expressed as number of detected markers per 2000 CD8+ TILs or 104 CD8+ PBMCs. Furthermore, they teach including antigen controls in their analyses, i.e. the transcripts of neoantigen numbers 3, 5, 11, 26, 31, 34, 36, 37, 46 and 48, MART-1, MHC-J (e.g. para 0072-0074, pg. 8-14; Fig. 14B and 16).
However, they do not expressly teach relative ratios of barcodes as required by claim 1.
Prior to the effective filing date of the claimed invention, Scholler et al. teach MHC multimers associated with a solid support are known in the art. Specifically, Scholler et al. teach MHC multimers comprising a trimer of MHC molecules, i.e. three MHC molecules associated to a multimerization domain, such as a bead (e.g. para 0306, pg. 16; The stabilization of the dimer will in most cases also stabilize the trimeric MRC-peptide complex as para 0410, pg. 21; multimers comprise MHC complexes bound to beads as in para 0110, pg. 6; multimerization 
Furthermore, Scholler et al. teach the MHC molecules of the multimers are complexed with antigenic peptides (e.g. para 0011, pg. 1; para 0094, pg. 5; para 0206, pg. 10; para 1656-1657, pg. 68; Fig. 1).
Furthermore, Scholler et al. teach the multimers comprise MHC I molecules comprising alpha or beta chains, which are encoded by an HLA gene, and beta-2 microglobulin chains (e.g. para 1786, pg. 74; para 1793, pg. 74; para 1795, pg. 75).
Furthermore, Scholler et al. teach the multimers are labelled or tagged (e.g. fluorophore like APC and phycoerythrin as in para 0651-0653, pg. 35-36; labelling as in para 0660 -0663, pg. 37; Examples 9 and 10, pg. 74-75).
Furthermore, they teach working examples of using trimeric MHC compounds to assay T cells (e.g. identify specific subsets of T cells as in para 0027, pg. 2-3; Examples 9 and 10, pg. 74-75).
Therefore, Scholler et al. render obvious claims 10 and 11.
Furthermore, as Scholler et al. teach different types of antigenic peptides are complexed with the MHC molecules of their multimers (e.g. viral peptides, cancer peptides and bacterial peptides as in para 0011, pg. 1; para 0621-0629, pg. 34), they render obvious claim 12.
Furthermore, as Scholler et al. teach their particle complexes comprise recombinant MHC I molecules comprising alpha or beta chains encoded by HLA gene and beta-2 microglobulin chains (e.g. para 0093, pg. 5; para 0219, pg. 11; para 0223-0224, pg. 12; para 0492, pg. 27; para 1786, pg. 74; para 1793,pg. 74; para 1795, pg. 75), they render claim 13 obvious.
claim 15 obvious.
Furthermore, as Scholler et al. teach multimerization domains composed of dextran polymer or polystyrene (e.g. para 0452-0457; beads as in para 0463-0464, pg. 24), they render claim 16 obvious.
Furthermore, as Scholler et al. teach streptavidin-coated supports (e.g. para 0045, pg. 4; Examples 9 and 10, pg. 74-75), they render claim 17 obvious.
As both Heath et al. and Scholler et al. teach methods of T cell identification comprising providing fluorescently labelled particles comprising multiple MHC complexes and contacting T cells with these MHC multimers, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Heath et al. comprising providing particle sets, each particle comprising a barcode sequence and multiple MHC complexes to include modifying  the barcoded labelled particle of Heath by attaching only three MHC polypeptide complexes to  form trimeric MHC compounds as taught by Scholler et al. because Scholler et al. teach trimeric MHC bead compounds are stable diagnostic tools (e.g. para 0410, pg. 21) that can be used to identify specific subsets of  T cells (e.g. para 0027, pg. 2-3).
 Furthermore, a skilled artisan would appreciate that providing trimeric MHC bead compounds as taught by Scholler et al. is a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising detecting T cells.
claim 1.
Therefore, the combined teachings of Heath et al. and Scholler et al. render obvious a method for determining antigen specificity of a T cell population comprising using antigen complex particle sets, wherein each particle consists of three polypeptides comprising an antigen peptide.
 However, the combined teachings of Heath et al. and Scholler et al. do not expressly teach relative ratios of individual distinct barcodes associated as recited in claim 1.
	 Prior to the effective filing date of the claimed invention, Lee et al. teach detection of T cell population using particle sets, each set comprising a unique nucleic acid probe, i.e. barcode. Furthermore, they teach probe detection that is calculated as a ratio of the detected quantity of different probes is known in the art (e.g. para 0013, pg. 2; para 23-29,pg. 3; para 0050, pg. 6; para 0071, pg. 8). 	
Furthermore, they teach a fluorescent dye, such as phycoerythrin (PE), is associated with their particles (e.g. para 0017, pg. 2; para 0042, pg. 5; para 0085,pg. 9).
claim 1:
 Prior to the effective filing date of the claimed invention, Xie et al. teach determining barcode ratios of individual distinct barcodes based on copy number is known in the art (e.g. ratio of a first barcode to a second barcode as in para 0137,pg. 17; Example XV, pg. 27; Accordingly a method is provided of determining the copy number of different nucleic acids in a sample by attaching barcodes to the nucleic acids where the barcodes have an order of magnitude ratio to one another and, sequencing the nucleic acids to determine the copy number as in para 0249,pg. 27).
Therefore, as both Lee et al. and Xie et al. teach determining ratios of barcodes, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teaching of Lee et al. comprising determining ratios of particle-bound barcodes to include determining relative ratios between individual distinct barcodes based on copy number as taught by Xie et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising determining the relative abundance of an individual barcode.
Furthermore, as noted above, Heath et al. teach their method comprises analysis of multiple neoantigens for different cell populations using barcoded and labeled antigen complex particles and calculation of the relative abundance of each neoantigen in each population, i.e. expressed as number of detected markers per 2000 CD8+ TILs or 104 CD8+ PBMCs. Heath et al. teach their method determines antigen specificity of individual cell populations based on this data (e.g. para 0073-0074, pg. 14; Fig. 14B and 16).

 Furthermore, both Heath et al. and Lee et al. teach identification of specific antigens associated with a cell population using particle sets comprising identifier nucleic acid sequences.
 	Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Heath et al. and Scholler et al. comprising representing data of barcodes as percentages of total cell population  to include representing data as ratios of detected particle-bound barcodes, wherein relative ratios between individual distinct barcodes is based on copy number as taught by the combined teachings of Lee et al. and Xie et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable result of a method for determining antigen specificity of a T cell.
Therefore, the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. render obvious the limitation:  determining a ratio of distinct first and second barcodes as recited in step (d) of claim 1.
Furthermore, as both Heath et al. and Lee et al. teach identification of specific antigens in a cell population using particle sets comprising unique identifier sequences and the combined teachings of Lee et al. and Xie et al. render obvious representing data as ratios of particle-bound barcodes, wherein relative ratios between individual distinct barcodes is based on copy number, the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. step (e) of claim 1.
Furthermore, the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. render obvious the limitation: wherein the ratio is determined by identifying a copy number of a first barcode and a copy number of a second barcode and dividing the copy number of the first barcode by the copy number of the second barcode as recited in claim 2.
Furthermore, Heath et al. teach setting a threshold of 5 cells above which the identification of a T cell is statistically significant (e.g. para 0034, pg. 3; para 0073-0074, pg. 14).
 Therefore, the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. render obvious the limitations: wherein the isolated T cell is identified as an antigen-specific T cell if the ratio of the first barcode is above a threshold as recited in claim 4.
Therefore, the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. render obvious the limitations: wherein the threshold is at least or greater than 2, 3, 4, 5, 2-5, 3-6, 4-7, and 5-8 as recited in claim 5. 

Heath et al., Scholler et al., Lee et al., Xie et al. and Seidell III et al. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heath et al., Scholler et al., Lee et al. and Xie et al.,  as applied to claims 1, 2, 4-13 and 15-17 above, and further in view of Seidell III et al. (US20170176435).
	The teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. as applied in the rejection above are incorporated in this rejection.
 The combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. disclose a method for determining antigen specificity of a T cell population comprising using antigen 
 Furthermore, Heath et al. teach nanoparticles coupled with an antigen peptide, a label, i.e. fluorophore, and a barcode, i.e. coding region (e.g. para 0006-0010, pg. 1-2; para 0061-0065, pg. 7-8). 
Furthermore, as noted above, both Heath et al. and Scholler et al. teach particle associated MHC multimers comprising a complex of MHC I molecules comprising alpha chains, which are encoded by an HLA gene, and beta-2 microglobulin chains are known in the art.
 However the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. do not expressly teach claim 14.
 Prior to the effective filing date of the claimed invention, Seidell III et al. also teach a method of selecting a T cell population of interest based on binding to specific candidate epitopes, i.e. antigen peptides (e.g. para 0048, pg. 5-6; para 0177,pg. 15). Furthermore, Seidell III et al. teach candidate epitopes are expressed in a fusion protein derived from a construct comprising a candidate epitope sequence , a B2M sequence and an HLA sequence (e.g. para 0049,pg. 6; para 0178,pg. 15-16; Fig. 2).
 Therefore, Seidell III et al. render obvious the limitation: method of claim 13, wherein the polypeptide comprises, in an amino to carboxyl terminus orientation, the antigen peptide, the 2M peptide, and the HLA peptide as recited in claim 14.
Like Heath et al. and Scholler et al., Seidell III et al. teach identification of specific antigens associated with a T cell population. Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Heath et al., Scholler et al., Lee et al. and Xie et al. comprising providing particle sets comprising 2M peptide and an HLA peptide  to include presenting these peptides as a fusion protein as taught by Seidell III et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for determining antigen specificity of a T cell.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application 16/347,559
Claims 1, 2 and 4-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45 and 48-50 of copending Application No. 16/347,559 in view of Heath et al. (US20170003288), Scholler et al. (US20110236411), Lee et al. (US20140272976), Xie et al.(US20180030533; published 01 February 2018) and Seidell III et al. (US20170176435). 
	In the instant case, claims 45 and 48-50 of copending Application No. 16/347,559 recite a method comprising contacting T cell populations with particle sets comprising barcodes and MHC-antigen complexes; isolating paired T cells and sequencing the barcode to determine antigen specificity of a single T cell.
	However, claims 45 and 48-50 of copending Application No. 16/347,559  do not expressly teach their particle sets include labels, wherein each particle consists of three 
 	However, these features are known in the art. As noted in the current rejections, the combined teachings of Heath et al., Scholler et al., Lee et al. and Xie et al. render obvious claims 1, 2, 4-13 and 15-17. Furthermore, the combined teachings of Heath et al., Scholler et al., Lee et al., Xie et al. and Seidell III et al. render obvious claim 14.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 45 and 48-50 of copending Application No. 16/347,559  to include the teachings of Heath et al., Scholler et al., Lee et al., Xie et al. and  Seidell III et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for determining antigen specificity of a T cell.
This is a provisional nonstatutory double patenting rejection.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants argue that the teaching of Heath does not meet the requirements of the instant claims because Heath teaches a two-part modular system, wherein the individual 
 “Heath indicates that the hybridization domains are "universal" as they are the same for all antigen-MHC complexes and sorting agents (see Heath at paragraph [0058]) and that the modular form (i.e., depicted in Figure 3C and Figure 6), along with the universality of the domains, is necessary to reduce costs and facilitate manufacturing processes (e.g., synthesis of one streptavidin molecule with the attached DNA). See Heath at paragraph [0046]. Essentially, Heath has intentionally created a two-part modular system whereby specific MHC complexes can be paired with nonspecific sorting agents to reduce costs.”.
 These arguments are not persuasive.
 First, it is noted that with their modular system, Heath et al. teach a complete reagent comprising a particle, multiple antigen complexes, a barcode and a label as required by the instant claims, wherein the complete reagent of Heath comprises both modular components, i.e. the antigen/MHC complex and a barcoded component (e.g. NP-antigen library of Fig. 3B).
 Furthermore, Heath et al. teach  the complete reagent is used in methods comprising contacting target T cells such that  the antigen peptides of the nanoparticle reagent bind to a specific marker on individual T-cells; separating the selected population of paired T cells from the population of unpaired T cells and identifying the barcodes of the paired T cells(e.g. para 
Furthermore, regarding Applicants’ arguments that the modular system of Heath is essentially used to reduce costs, this argument is not persuasive.
Considering the Heath reference as a whole, Heath et al. teach their modular system to generate their complete reagents facilitates attaching different barcodes, resulting in generating a highly diverse barcoded reagent population (e.g. The modular form of the barcoded-NP-antigen-MHC complex allows for the barcoded coding regions to be easily modified to add specificity and to increase the number of different complexes that can be assayed together and subsequently isolated and identified. With the barcoded coding region forming a polynucleotide detection tag, each antigen is associated with a unique n-position barcode polynucleotide sequence allowing for n possible sequences per position as in para 0046, pg. 4).
Regarding Applicants’ argument that the teaching of Scholler et al. does not cure the deficiencies of Heath because the Scholler teaching does not alter the two-part modular system of Heath, this argument is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the teaching of Scholler et al. is applied to demonstrate that reagents consisting of a particle and only three antigen-MHC complexes are known in the art and are stable diagnostic tools (e.g. para 0410, pg. 21) that can be used to identify specific subsets of  T cells (e.g. para 0027, pg. 2-3).
 Furthermore, a skilled artisan would be motivated to modify the method of Heath et al. comprising providing particle sets, each particle comprising a barcode sequence and multiple MHC complexes to include modifying  the barcoded labelled particle of Heath by attaching only three MHC polypeptide complexes to  form trimeric MHC compounds as taught by Scholler et al. because a skilled artisan would appreciate that providing trimeric MHC bead compounds as taught by Scholler et al. is a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method comprising detecting T cells.
 Regarding Applicants’ additional arguments in reference to the teachings of Lee and Xie, these arguments are not persuasive.
The additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  The rejections are maintained.

As indicated in MPEP 716.02, unexpected results are considered in terms of a difference in kind of response, rather than a difference in degree of response:
“ Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of “a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (“we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense”).”

 Furthermore, as indicated in the current rejections, Scholler et al. teach using trimeric MHC compounds to assay T cells is known in the art(e.g. identify specific subsets of T cells as in para 0027, pg. 2-3; Examples 9 and 10, pg. 74-75);trimeric MHC compounds are stable diagnostic tools as in para 0410, pg. 21). Therefore, the benefits of these reagents are known in the art. 
Therefore, the teachings of Heath et al.; Scholler et al., Lee et al., Xie et al. and Seidell III et al. are applied to the instant claims.
Regarding the rejection of claims 1, 2 and 4-17 on the grounds of non-statutory double patenting, Applicants‘ arguments and the amendment have been fully considered and deemed .

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAHANA S KAUP/             Primary Examiner, Art Unit 1639